Citation Nr: 9912995	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  93-10 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an apportionment of the veteran's Department 
of Veterans Affairs (VA) compensation benefits on behalf of 
his minor children.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua S. Blume, Associate Counsel






INTRODUCTION

The veteran had active military service from August 1980 to 
April 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April and May 1992 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which decreased the amount of 
veterans compensation benefits payable to the veteran due to 
his incarceration, pursuant to 38 C.F.R. § 3.665(d) (1998), 
and apportioned the withheld amount to his then-spouse and 
their three minor children of the marriage, pursuant to 
§ 3.665(e)(1).  The veteran timely perfected an appeal 
respecting the apportionment of his benefits.

This matter previously came before the Board, which remanded 
it to the RO in April 1995 so that additional information 
concerning the legal custody of the children and the parties' 
marital status, along with a copy of any final judgment of 
divorce, could be obtained.  The matter has now been returned 
to the Board for further appellate action.

Evidence associated with the claims file since the last 
remand indicates that the veteran and his spouse were 
divorced.  In a May 1995 statement, the veteran asserted that 
he and his former spouse were divorced in January 1994, and 
the veteran's former spouse (hereafter, "appellee") 
submitted a copy of a marriage certificate in December 1995, 
which showed both that she had re-married and that her most 
recent marriage had been terminated by divorce in January 
1994.  Hence, any apportionment paid out must be paid on 
behalf of the three minor children only, and the issue has 
been captioned accordingly.

As a further preliminary matter, the Board also notes that in 
June 1996, the RO denied claims for increased evaluations for 
service-connected back and nasal septal disorders.  The 
veteran filed a notice of disagreement with this decision in 
the same month, and in December 1996, the RO issued him a 
statement of the case.  Other documents in the file appear to 
indicate that the RO gave the veteran an extension of time, 
until August 4, 1997, to file a substantive appeal, and that 
the RO received a substantive appeal from the veteran on 
August 11, 1997.  A handwritten notation at the bottom right-
corner of this document indicates that the case was 
"closed" because the filed appeal was untimely.  However, 
the file does not contain notification to the veteran that 
his claims had been denied due to failure to file untimely 
appeals.  The file also does not contain a formal rating 
decision denying the claims on this basis.  The RO should 
issue a formal rating decision on these claims so that the 
veteran may respond or appeal it if he wishes.



REMAND

The veteran essentially contends that it is improper on VA's 
part to apportion any part of his compensation benefits for 
the benefit of his former-spouse or their minor children.  
Unfortunately, the Board's review of the record indicates 
that the claim must again be remanded, for the reasons set 
forth below.

The Board acknowledges that the record indicates that the 
appellant and appellee are now divorced, and that the veteran 
appears to have conceded the fact of legal custody of his and 
the appellee's three minor children to the appellee in his 
May 1995 statement.  However, so that the record can be 
complete (and to ensure that there are no due process 
violations in not ensuring that the actions previously 
requested have been complied with, see Stegall v. West, 11 
Vet. App. 268 (1998)), the RO should contact the court where 
the veteran and the appellee were divorced in January 1994 
and obtain directly from it a copy of the final judgment or 
decree of divorce as well as a copy of the court order 
vesting custody of the minor children in the appellee, if 
this order is not already contained in the body of the final 
judgment itself.  

Additionally, the Board notes that, in determining the 
propriety of an apportionment of an incarcerated veteran's 
compensation benefit for the benefit of his minor children 
not in his custody, 38 C.F.R. § 3.655(e) prescribes that such 
a determination is based upon a showing of "individual 
need."  Specifically, the regulation instructs the rating 
agency to consider "the apportionee claimant's income and 
living expenses, the amount of compensation available to be 
apportioned, the needs and living expenses of other 
apportionee claimants as well as any special needs, if any, 
of all apportionee claimants."  In order to determine 
whether apportionment is appropriate, then, it is necessary 
to have the above information, specifically, up-to-date 
information about the income and the expenses of the 
apportionee.

Yet the most recent financial disclosure of the appellee took 
place in December 1991 - just over seven years ago.  The 
Board finds that in order to adjudicate this question fairly 
it needs to have access to the present financial 
circumstances of both the veteran and the appellee.  The 
Board notes that the veteran has alleged, implicitly, as part 
of his claim, that the appellee does not demonstrate 
individual need.  In his May 1995 statement, he alleges both 
that the appellee is "gainfully employed" and that she 
receives welfare.  Further development on this matter is, 
therefore, necessary.

The Board acknowledges that an additional remand of this 
matter will further delay its decision in this appeal, but 
finds that such action is, nonetheless, necessary, to ensure 
that the record is complete and to ensure that all due 
process requirements are met.  Accordingly, this case is 
REMANDED for the following actions:

1.  The RO should obtain directly from 
the court having jurisdiction over the 
divorce of the veteran and the appellee 
and over the custody of the minor 
children, a copy of any final judgment or 
decree of divorce issued by that court as 
well as a copy of any final custody order 
issued by that court, if this is not 
already contained in the body of the 
divorce judgment itself.  Once obtained, 
these documents should be associated with 
the claims folder.

2.  The RO should send the veteran and 
the appellee, with a cover letter, VA 
Financial Status Report forms, and the 
veteran and the appellee should be asked 
to complete these forms in full and to 
return them to the RO.  The veteran and 
the appellee should be afforded a 
reasonable amount of time to return the 
completed forms, but they should each be 
advised that failure to complete and to 
return the forms in a timely fashion may 
well result in an adverse determination.  

3.  After the RO completes this 
development, as well as any other 
development it deems appropriate, it 
should readjudicate the veteran's claim 
on the basis of the additional evidence.  
The veteran and his representative, as 
well as the appellee, should be furnished 
with supplemental statements of the case 
and should be afforded the appropriate  
reasonable opportunity to respond before 
the case is returned to the Board for 
further appellate review.

The purpose of this REMAND is to obtain additional 
development and for due process purposes, and the Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  Either party is free 
to submit any additional evidence they desire to have 
considered in connection with the current appeal.  No action 
is required of either party until they are notified.

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).





